DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method for manufacture of a tip part of an endoscope, classified in A61B1/0011.
II. Claims 5-20, drawn to a tip part for an endoscope, classified in A61B1/051.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by another materially different process such as by brushing or spraying adhesive versus injection.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Marcelo Copat on 09/03/2021 a provisional election was made without traverse to prosecute the invention of group II, claims 5-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, claims 1-4 have been withdrawn from consideration, and claims 5-20 are currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites inter alia, “the gap extends further proximally than the interior surface of the distal end wall.”  Claim 5 recites inter alia, “the distal end wall being integral with the circumferential wall and having an opening” and further “a gap formed between the opening and the lens barrel.”  It is unclear how a gap formed between the opening of the distal end wall and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamazaki (U.S. 2018/0242822) in view of Ichimura (U.S. 2008/0266441).
With respect to claim 5, Hamazaki teaches a tip part for an endoscope, comprising: 
a camera assembly (50) comprising a lens barrel (52) positioned at a distal end of the camera assembly, (FIG. 4); 
an exterior housing (27) comprising a circumferential wall (FIG. 4) and a distal end wall (27s), the distal end wall being integral with the circumferential wall (FIG. 4) and having an opening (27h), the circumferential wall and the distal end wall defining an interior volume of the exterior housing (FIG. 4), wherein 
the lens barrel of the camera assembly is positioned within the interior volume of the exterior housing with a distal end of the lens barrel extending into the opening (FIG. 4), a gap formed between the opening and the lens barrel along a periphery of the lens barrel (para [0047]), a radial extent of the gap decreasing in a direction towards the interior volume of the exterior housing, and a proximal end of the gap terminating in the interior volume of the exterior housing (FIG. 4); and 

However, Hamazaki does not teach the camera assembly comprises an imae sensor and a circuit board.
With respect to claim 5, Ichimura teaches a tip part for an endoscope, comprising: 
a camera assembly comprising an image sensor (30), a lens barrel positioned (54) at a distal end of the camera assembly, and a circuit board (33) positioned at a proximal end of the camera assembly (FIG. 2). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the camera assembly of Hamazaki to include the image sensor and circuit board as taught by Ichimura in order to provide a means of electronically capturing  and displaying images for multiple people to view simultaneously (see Fig. 1 of Ichimura for example).
With respect to claim 7, Ichimura teaches the camera assembly further comprises at least one light source with a light emitting surface configured to emit light distally, wherein the proximal end of the gap is substantially aligned with the light emitting surface of the at least one light source (FIG. 2).
With respect to claim 9, Hamazaki teaches an axial extent of the gap is at least 5 times greater than the radial extent of the gap at the proximal end of the gap (FIG. 4).
With respect to claim 10, Ichimura teaches the lens barrel extends further distally than the distal end wall of the exterior housing (FIG. 15).
With respect to claim 11, Ichimura teaches the distal end wall includes an interior surface configured for transferring light received from the at least one light source therethrough, and the gap extends further proximally than the interior surface of the distal end wall (FIG. 2).
With respect to claim 12, Hamazaki teaches the hardened adhesive positioned in the gap seals the gap (FIG. 4) to provide a fluidly sealed distal tip end of the tip part.
With respect to claim 13, Hamazaki teaches a bending section (4)
With respect to claim 13, Ichimura teaches including a distal end segment (26), wherein a proximal end of the exterior housing is secured and sealed to the distal end segment of the bending section (via 25, FIG. 2)
With respect to claim 14, Hamazaki in view of Ichimura teaches an endoscope comprising a tip part according to claim 5, the tip part being positioned at a distal end of the endoscope (FIG. 1 of Hamazaki for example).
With respect to claim 15, Hamazaki in view of Ichimura teaches a system for visually inspecting inaccessible places such as human body cavities, the system comprising: an endoscope according to claim 14 and a monitor (4), wherein the endoscope is connectable to the monitor, and the monitor is configured to display an image from the camera assembly of the endoscope (FIG. 1 of Ichimura for example).
With respect to claim 16, Hamazaki teaches the distal end wall and the circumferential wall are formed in one-piece (FIG. 4).

Claims 6, 8, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamazaki (U.S. 2018/0242822) in view of Ichimura (U.S. 2008/0266441) as applied to claim 5 above, and further in view of Tsumaru (U.S. 2019/0191968).
Hamazaki in view of Ichimura teaches a tip part as set forth above.  However, Hamazaki does not teach the gap is V shaped.  Hamazaki further does not teach the gap is formed between an inner surface of the opening and an outer surface of the lens barrel, the inner surface of the opening and the outer surface of the lens barrel oriented, in an axial direction, non-parallel relative to one another.
With respect to claim 6, Tsumaru teaches an analogous tip part wherein a gap is V-shaped and narrows from a distal end of the gap towards the proximal end of the gap (FIG. 2B).

With respect to claim 8, Tsumaru teaches the radial extent of the gap is at least 1.5 times greater at the distal end than at the proximal end of the gap (FIG. 2B).
With respect to claim 17, Tsumaru teaches the radial extent of the gap is 3 times greater at the distal end than at the proximal end of the gap (FIG. 2B).
With respect to claim 18, Tsumaru teaches an analogous tip part wherein a gap is formed between an inner surface of the opening and an outer surface of a window, the inner surface of the opening and the outer surface of the window, in an axial direction, non-parallel relative to one another (FIG. 2B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Hamazaki to utilize the non-parallel configuration of Tsumaru in order to allow a user to prevent in advance the endoscope from failing due to the deterioration of the adhesive in the endoscope and to reliably send the endoscope for repair without making any errors about the timing to repair the endoscope (para [0040] of Tsumaru).
With respect to claim 19, Tsumaru teaches the inner surface of the opening is conically shaped (FIG. 2B).
With respect to claim 20, Tsumaru teaches the outer surface of the window is cylindrically shaped (FIG. 2B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795